             Case 1:16-cv-04540-VSB-OTW Document 145
                                                 144 Filed 03/06/20
                                                           03/03/20 Page 1 of 1

                                  NEW YORK CITY HOUSING AUTHORITY
                                  LAW DEPARTMENT
                                  90 CHURCH STREET• NEW YORK, NY 10007
    NEW YORK CITY
                                  http:/nyc.gov/nycha
    HOUSING
   AUTHORITY


 GREGORY P. RUSS
 Chair & CEO
 LISA BOVA-HIATT
 EVP of Legal Affairs and General Counsel


                                                           WRITER'S DIRECT UNE
                                                               (212) 776-5259

                                                                                                 March 3, 2020


ViaECF
The Honorable Judge Vernon S. Broderick
United States District Court
Southern District of New York                                                                      3/6/2020
40 Foley Square, Room 415                                                             The parties are directed to file their opposition papers in
New York, New York I 0007                                                             accordance with Local Rules 56.1(b) – (d).

         Re:        Colon v. The City ofNew York, el al., No. 16-CV-4540
                    Williams v. The City of New York, el al., No. 16-CV-8193

Dear Judge Broderick:

       I am counsel for Defendants New York City Housing Authority ("NYCHA"), Michael Kelly,
and Brian Clarke (collectively, "the NYCHA Defendants") in the above-referenced matters, which have
been consolidated for pre-trial purposes.

         Pursuant to a so-ordered briefing schedule, on January 17, 2020, the NYCHA Defendants and
Defendant Melissa Mark-Viverito moved for summary judgment against Plaintiffs Colon and Williams,
and Plaintiff Colon cross-moved for summary judgment. The parties jointly respectfully request that in
their summary judgment opposition papers, which will be filed on March 20, 2020, they be permitted to
cite to their moving Local Civil Rule 56.1 statements and the evidence contained therein. Proceeding in
this manner will obviate the need for the parties to submit duplicate, identical evidence to the Court.

         The parties thank the Court for consideration of this request.


                                                                                                 Respectfully submitted,


                                                                                                1~ r-d ~
                                                                                                 Jane E. Lippman

cc: Marcel Florestal, Esq. (via ECF)
    Natalie Marcus, Esq. (via ECF)



                    Lisa BoYa-Hintt, EVP of Legal Affairs and General Counsel •Law Department •Tckphonc (212) 306-3420
